Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 23, 2022

                                       No. 04-22-00686-CV

                                            Juan NAVA,
                                             Appellant

                                                  v.

                                       William SCHMIDT,
                                             Appellee

                     From the 198th Judicial District Court, Kerr County, Texas
                                     Trial Court No. 22181B
                             Honorable Rex Emerson, Judge Presiding


                                          ORDER

        On November 14, 2022, the court reporter filed a notification of late reporter’s record. On
November 21, 2022, the court reporter filed the record. Therefore, the notification of late
reporter’s record is NOTED.

       To date, Appellant Juan Nava has failed to pay the applicable filing fee in this appeal.
Texas Rule of Appellate Procedure 5 provides,

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We, therefore, ORDER appellant, within ten (10) days of the date of this order, to either
(1) pay the applicable filing fee in this appeal or (2) provide written proof to this court that he is
excused by statute or these rules from paying the filing fee. See TEX. R. APP. P. 20.1. If appellant
does not pay the applicable filing fee in this appeal or provide written proof to this court that he
is excused from paying the filing fee by the date ordered, this appeal will be dismissed. See TEX.
R. APP. P. 42.3(c).
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court